DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The foreign references and non-patent literature documents listed on the IDS filed Oct. 4, 2021 are found in the parent case Application No. 16/298,532. 
Drawings
Replacement drawings were received on Sept. 23, 2021.  These drawings are acceptable.
Claim Objections
Claim 3 is objected to because of the following informalities:  typographical error “the a furnace cavity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru). 
Regarding claims 1 and 4, Taru (Figs. 1, 2, 7(A)-7(B), abstract, Col. 7, lines 4-21, and Col. 10, lines 20 to Col. 11, line 11)) discloses a method of fiber drawing comprising positioning a downfeed handle within an upper muffle extension (“inner tubes 5,5’ ”), supporting an optical fiber preform (“preform 1”)  from the downfeed handle and drawing an optical fiber 1a, as claimed in claim 4 .  The combination of the dummy rod (2), connecting part (3) and plates (4 and 17) corresponds to the downfeed handle.  Taru (Figs. 7(A)-7(B)) discloses while positioning the downfeed handle within the upper muffle extension a gap defined between an outer surface of the downfeed handle and an inner surface of the upper muffle extension.  Taru (Figs. 7(A)-7(B) further discloses an upper heater (“auxiliary heater 18”) is provided to heat the vicinity of the upper end of inner tube 6 to reduce the vertical temperature difference inside upper space 19a and Tara (Col. 3, lines 42-59) discloses an auxiliary heater arranged to heat the vicinity of the upper end of the inner tube to prevent convection from occurring.  While Taru fails to explicitly state this provides for heating the upper muffle extension and the upper heater is thermally coupled to the upper muffle extension.  Based on the heating of the upper end of the inner tube disclosed by Taru, it would be obvious to a person having ordinary skill in the art, the heating of the inner tube 6 to reduce the vertical temperature inside upper space 19a and to prevent convection also provides for heating the upper muffle extension through the upper heater and the upper heater is thermally coupled to the upper muffle extension.  Taru further discloses (Col. 7, lines 20-31 and Col. 10, line 65 to Col. 11, line 23) and Figs. 1, 2, and 7) gas supply inlets (7) and blowing inlets (8) providing inert gas into the inside of the inner tube (5,5’), and the inert gas partially enters into the upper space separated by the separating plates 4 and 17.  The blowing inlets (8) correspond to a gas screen, since the blowing inlets provide inert gas into the handle cavity formed by inner tube (5, 5’).  Therefore, with the disclosure of a gas screen disclosed by Taru and the inert gas partially entering into the upper space, the additional disclosure by Taru provides for injecting a process gas through a gas screen around the downfeed handle, as claimed.   
Regarding claim 5, in addition to the rejection of claim 1 above, Tara (Col. 3, lines 42-59) further discloses an auxiliary heater arranged to heat the vicinity of the upper end of the inner tube to prevent convection from occurring and fluctuation in diameter of the optical fiber preform and discloses the temperature at the upper end of the preform can become 1000 degrees C or more and (Col. 3, lines 10-24) further discloses temperature is somewhat decreased above a quartz separating plate and the temperature difference can cause convection.  Therefore, based on the additional teachings of Tara, specifically, the upper end of the preform can become 1000 degrees C or more, the temperature above the preform can drop, the temperature differences cause fluctuation/convection, and the auxiliary heater provides for temperature uniformity, it would be obvious to a person having ordinary skill in the art, the auxiliary heater could be set to minimize the convection, and could be set at a temperature of 1000 degrees C or more to minimize temperature differences between the upper end of the preform and a space above the preform in order to prevent fluctuations/convection.  With the auxiliary heater set to minimize convection, such as at a temperature of 1000 degrees C or more, this provides for heating the gap to a temperature within the claimed range of about 800 degrees C to about 1100 degrees C, as claimed.  
Regarding claim 6, as discussed in the rejection of claim 1 above, Taru (Figs. 7(A)-7(B)) discloses a gap defined between an outer surface of the downfeed handle and an inner surface of the upper muffle extension.  Taru fails to explicitly state the gap length in Figs. 7(A)-7(B), but Taru discloses (Col. 5, lines 23-28) an embodiment where the outer diameter of a separating plate must be smaller than the inner diameter of the inner tube 5 by 10 mm.  Therefore, based on the additional disclosure by Taru, it would be obvious to try an outer diameter of separating plates 4 and 17 to be smaller than the diameter of the inner surface of the upper muffle extension by 10 mm (1 cm).  This provides for a gap length measured from between an outer surface of separating plates 4 and 17 of the downfeed handle to the inner surface of the muffle extension as approximately 1 cm, which is within Applicant’s claimed range of from about 0.5 cm to about 2.5 cm, as claimed.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) as applied to claim 1 above, and further in view of Taku et al. (JP2004-142988A – hereinafter Taku).
Regarding claim 2, as discussed in the rejection of claim 1 above, with the disclosure of a gas screen disclosed by Taru and the inert gas partially entering into the upper space, the additional disclosure by Taru provides for injecting a process gas through a gas screen around the downfeed handle, as claimed.   Taru fails to specifically state the inert gas injected through the gas screen is at least one of nitrogen and argon. However, Taku (Fig. 5 and [0003] and [0008]) discloses a similar draw furnace as Taru, and discloses inert gas, such as helium, nitrogen, or the like poured inside the furnace tube (50) and discloses inert gas, such as argon, nitrogen, or helium as a seal gas.  Therefore, based on the additional teachings of Taku, it would be obvious to a person having ordinary skill in the art, the inert gas injected through the gas screen as either nitrogen or argon.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taru et al. (US 6,668,592 – hereinafter Taru) as applied to claim 1 above, and further in view of Otosaka (US 2010/0207333).
Regarding claim 3, in addition to the rejection of claim 3 above, Taru (abstract, Col. 7, lines 4-21, Col. 10, lines 20-46, and Figs. 1, 2, 7(A)-7(B)) discloses a furnace for drawing an optical fiber comprising a muffle tube (10) (corresponding to a muffle) defining a furnace cavity and a heater (11) coupled to the muffle.  Taru discloses the heater is to heat and melt the preform (1).  While Taru fails to explicitly state a step of creating a hot zone within the furnace cavity, with the disclosure of the heater coupled to the muffle to heat and melt the preform by Taru, it would be obvious to a person having ordinary skill in the art, with the heating of the preform by heater 11 in the method of Taru, would provide for creating a hot zone within the furnace cavity, as claimed.  Taru fails to disclose the temperature in the creating of the hot zone as having a temperature of about 1900 degrees or greater.  However, Otosaka ([0004] and Fig. 1) discloses an optical fiber drawing furnace and the temperature of the furnace during the drawing process reaches around 2000 degrees C.  Both Taru and Otosaka disclose drawing optical fibers.  Therefore, based on the additional teachings of Otosaka, it would be obvious to a person having ordinary skill in the art, in the drawing process for an optical fiber to create a hot zone with drawing temperatures of around 2000 degrees C, which overlaps Applicant’s claimed range of 1900 degrees C or greater.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741